Citation Nr: 0301134	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  02-01 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which continued a 50 percent disability 
evaluation for PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran's PTSD is currently productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, thinking and mood, 
due to such symptoms as: near continuous panic and 
depression; anger; difficulty in establishing and 
maintaining effective relationships; and difficulty in 
adapting to stressful circumstances.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, Part 4, including § 4.130, 
Diagnostic Code 9411 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Except for provisions pertaining to claims to 
reopen based upon the submission of new and material 
evidence, which are not applicable in the instant case, the 
implementing regulations are also effective November 9, 
2000.  In this case, the regulations are accordingly 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  See 38 U.S.C.A. 
§ 5107 (West Supp. 2002); 38 C.F.R. § 3.102 (2001).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' 
in order to prevail."  

In the May 2001 rating decision and September 2001 statement 
of the case (SOC), the RO denied the increased rating claim 
on the substantive merits, based on the standard of review 
articulated in this decision.  The Board finds, therefore, 
that the RO has adjudicated the veteran's claim under the 
correct standard.  

The Board will apply the current standard in adjudicating 
the veteran's claim.  VA has a duty to notify the claimant 
and his or her representative of any information and 
evidence needed to substantiate and complete a claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].  After having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied.  Review of the record shows that in February 
2001, the RO sent the veteran a development letter 
requesting evidence in support of his increased rating 
claim, to include medical evidence of recent treatment for 
his PTSD.  Authorizations for release of information were 
enclosed.  In the September 2001 SOC, the RO provided the 
rating criteria necessary to warrant an increased rating for 
PTSD.   

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's DD-214 and service personnel records have been 
associated with the claims folder.  VA outpatient treatment 
records and records from the Mobile Vet Center have been 
obtained and associated with the claims folder.  The veteran 
was afforded a VA examination in connection with his 
increased rating claim in April 2001.    While the Board 
notes that the veteran's representative has contended that 
the April 2001 VA examination was inadequate, the Board 
finds that the report contains the necessary criteria for 
rating purposes.  In light of the Board's decision to grant 
an increase in the service-connected PTSD, the decision to 
proceed in adjudicating this claim does not, therefore, 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Finally, 
the veteran testified before the undersigned Board member in 
a September 2002 Travel Board hearing.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  The veteran has not identified, and the Board is 
not aware of, any additional outstanding evidence.  In sum, 
the facts relevant to the veteran's claim have been properly 
developed, and there is no further action to be undertaken 
to comply with the provisions of the VCAA and the 
implementing regulations. See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) ("Both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by the Secretary.").  Therefore, 
there is no reasonable possibility that any further 
development could substantiate the claim.  Accordingly, the 
Board will address the merits of the veteran's claim.

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Background

The pertinent history is as follows.  In an October 1992 
rating decision, the veteran was granted service connection 
for PTSD and a 0 (zero) percent disability rating was 
assigned from February 1992.  That decision was based on 
evidence that included service medical records, the 
veteran's DD-214, and an April 1992 VA examination, which 
diagnosed the veteran with mild chronic PTSD.   In a 
December 1998 rating decision, the veteran's PTSD was 
increased to 30 percent disabling effective April 1998.  In 
November 1999, the veteran filed a request for an increased 
rating.  The 30 percent rating was continued in a December 
1999 rating decision.  The veteran filed a notice of 
disagreement.  In a May 2000 rating decision, the veteran's 
PTSD was increased to 50 percent disabling, effective 
November 1999.  The veteran withdrew his appeal in July 
2000.  In November 2000, the veteran filed a request for an 
increased rating.  The 50 percent rating was continued in a 
May 2001 rating decision.  The veteran disagreed with the 50 
percent rating, and initiated this appeal

Analysis

The veteran's PTSD is currently rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, as 50 percent disabling.  A 
70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that the veteran's 
PTSD, more closely approximates the criteria for the next 
higher 70 percent rating.  See 38 C.F.R. §§ 4.3, 4.7.   In 
this regard, VA outpatient treatment records dated between 
November 1988 and April 2001 show continued treatment for 
PTSD.  Specifically, the records contain numerous complaints 
of insomnia, anxiety, depression, anger, flashbacks, and 
nightmares.  Progress notes indicate evidence of a blunted 
affect on repeated occasions.  The veteran's Global 
Assessment of Functioning Scale Score (GAF) ranged between 
41 and 45, which according to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition of the American 
Psychiatric Association (DSM-IV), is indicative of serious 
symptoms or serious impairment in social, occupational, or 
school functioning.  See 38 C.F.R. § 4.130.  Other serious 
symptoms noted were as follows: in March 2000, the veteran 
had inappropriate coping mechanisms; in May 2000, short 
temper and paranoia; in July 2000, obsessive thoughts and 
fair to poor self-care; in November 2000, the veteran had 
turned to drinking; and in February 2001, insomnia and 
weight gain.

A lay statement received in March 2001 from the veteran's 
daughter, indicates that within the last year, the veteran's 
mental state diminished such that he had withdrawn from his 
family.  She also noted regular crying, nightmares, and 
flashbacks.

Upon VA examination in April 2001, the veteran's speech was 
found to be somewhat slow and constricted.  His mood was 
found to be chronically depressed.  The veteran expressed 
anger and guilt.  He complained of rage and gave an incident 
of a scuffle with a drunk.  Recurrent nightmares and 
intrusive thoughts were noted. The examiner found a problem 
with immediate memory and loss in concentration. In 
interpreting proverbs, the veteran confused and mixed the 
concrete with the abstract.  Loss in abstract thinking was 
also noted.  The veteran was diagnosed with chronic PTSD.  

While the veteran was assigned a GAF of 52 at the conclusion 
of the VA examination in April 2001, which according to DSM-
IV is indicative of moderate symptoms, VA outpatient 
treatment records dated between February 2001 and November 
2001 contain GAFs ranging from 41 to 45.  As noted 
previously, these scores are indicative of serious symptoms. 
See 38 C.F.R. § 4.130.  

Letters from the Mobile Vet Center dated in April 2001 and 
July 2002, indicate that the veteran suffers from 
nightmares, flashbacks, anger, alienation, recurring 
intrusive thoughts, sleep disturbance, avoidance, and an 
exaggerated startle response.  The veteran's therapist also 
indicated that the veteran suffered from chronic anxiety, 
depression, and panic attacks.  In July 2002, the veteran's 
symptoms were elevated to severe panic attacks.  At which 
time, the therapist stated that the veteran's PTSD was 
serious and resulted in "significant impairment in all areas 
of functioning."

Finally, the veteran presented testimony before the 
undersigned Board member in September 2002.  He testified 
that he continued to suffer from flashbacks, isolation, 
nervousness, anxiety and panic attacks, depression, and 
difficulty in concentrating.  The veteran also testified 
that he worked in a sheltered work environment, i.e. at 
home, due to his increased PTSD symptomatology.

In the instant case, based on aforementioned evidence, while 
a 70 percent rating is appropriate, a 100 percent disability 
evaluation is not warranted as there has been no showing of 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  Further, in 
various statements and testimony, the veteran has stated 
that he continues to be employed on a 20 hour a week basis 
for the same employer that he has worked for the last 14 
years.  Moreover, neither the veteran nor his representative 
have contended that his PTSD has increased in severity to 
such an extent as to warrant a total disability rating.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's PTSD 
and its effects on the veteran's earning capacity and 
ordinary activity. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
Should the veteran's disability picture change in the 
future, he may be assigned a higher rating. See 38 C.F.R. 
§ 4.1.  At present, however, there is no basis for 
assignment of an evaluation other than those noted above.  

The evidence does not reflect that application of the 
regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for 

assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

Entitlement to a 70 percent disability rating for PTSD is 
granted subject to controlling regulations affecting the 
payment of monetary awards.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

